DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s amendment of claim 7 and  cancellation of claim 14 renders the previous drawings objection moot. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the amendment to claim 7 resolves the previous rejection of claim 7 under 35 USC 112(b). Therefore the previous rejection of claim 7 under 35 USC 112(b) has been withdrawn.
The Examiner acknowledges that the cancellation of claim 14 renders the previous rejection of claim 14 under 35 USC 112(b) moot. Therefore the previous rejection of claim 14 under 35 USC 112(b) has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2007/0007571) hereinafter “Lindsay” in view of Ando et al. (US 2014/0103455) hereinafter “Ando”.
Regarding claim 21, Fig. 4 of Lindsay teaches a semiconductor device comprising: a doped region (Item 124) arranged within a substrate (Item 102); a source region (Left Item 228) and a drain region (Right Item 228) arranged on opposite sides of the doped region (Item 124) and within the substrate (Item 102); a gate electrode (Item 126) arranged within the substrate (Item 102) and between the source region (Left Item 228) and the drain region (Right Item 228), wherein the gate electrode (Item 126) has a topmost surface arranged above a topmost surface of the substrate (Item 102) and has a bottommost surface arranged below the topmost surface of the substrate (Item 102); a gate dielectric layer (Item 120) arranged on surfaces of the gate electrode (Item 126) and separating the gate electrode (Item 126) from the doped region (Item 124), the source region (Left Item 228) and the drain region (Right Item 228); a silicide layer (Item 230; Paragraph 0045) atop the gate electrode (Item 126); and a sidewall spacer (Item 214) overlying (See Examiner’s Note below) a top surface of the gate dielectric layer (Item 120) and further extending along a sidewall of the gate electrode (Item 126), to direct contact with the silicide layer (Item 230).
While the embodiment of Fig. 4 of Lindsay does not teach where the sidewall spacer extends from direct contact with the top surface of the gate dielectric layer, Fig. 7 of Lindsay teaches where the sidewall spacer (Item 214) extends from direct contact with the top surface of the gate dielectric layer (Item 120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sidewall spacer extend from direct contact with the top surface of the gate dielectric layer because the buffer layer in the structure shown in Fig. 4 is not required to make the device and when removed results in the sidewall spacer directly contacting the top surface of the gate dielectric layer (Lindsay Paragraph 0056). 
Lindsay does not teach where a top surface of the sidewall spacer is elevated relative to a top surface of the silicide layer.
Fig. 6B of Ando teaches where a top surface of a sidewall spacer (Item 410) is elevated relative to a top surface of a silicide layer (Item 610) over a gate electrode (Item 311).
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to have the top surface of the sidewall spacer be elevated relative to a top surface of the silicide layer because the silicide layer may be less thick than the cap layer that was present prior to the deposition of the silicide layer resulting in a space above the silicide layer between the two sidewall spacers (Ando Paragraph 0033). 
Examiner’s Note: The Examiner notes that “overlying” does not require direct physical contact between two structures.
Regarding claim 22, Fig. 4 of Lindsay further teaches where the gate dielectric layer (Item 120) has a topmost surface arranged below the topmost surface of the gate electrode (Item 126). 
Regarding claim 24, Fig. 7 of Lindsay further teaches wherein the sidewall spacer (Items 214) is arranged over an upper surface of the gate dielectric layer (Item 120) and on an outer sidewalls of the gate electrode (Item 126).
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2007/0007571) hereinafter “Lindsay” in view of Amari et al. (US 2011/0156136) hereinafter “Amari”.
Regarding claim 9, Fig. 7 of Lindsay teaches a semiconductor device comprising: a doped region (Item 124) within a substrate (Item 102); a source region (Left Item 228) and a drain region (Right Item 228) arranged on opposite sides of the doped region (Item 124; a gate (Item 126) arranged between the source region (Left Item 228) and drain region (Right Item 228), where a bottommost surface of the gate (Item 126) is below a topmost surface of the substrate (Item 102), and wherein a topmost surface of the gate (Item 126) is above the topmost surface of the substrate (Item 102); a gate dielectric layer (Item 120) below the gate (Item 126), wherein the gate dielectric layer (Item 120) separates the gate (Item 120) from the doped region (Item 124); sidewall spacers (Items 214) covering and directly contacting top surfaces of the gate dielectric layer (Item 120) at locations offset from sidewalls of the gate dielectric layer (item 120), and further surrounding outermost sidewalls of the gate (Item 126), wherein the sidewall spacers (Item 214) have a maximum width that is larger than a maximum thickness of the gate dielectric layer (Item 120); a first silicide layer (Left Item 230) and a second silicide layer (Item 230) arranged over the source region (Left Item 228) and the drain region (Right Item 228), respectively, wherein the first silicide layer (Left Item 228) and the second silicide layer (Right Item 228) are spaced apart from the outer edges of the gate dielectric layer (Item 120).    
Lindsay does not teach where inner edges of the source region and the drain region are spaced apart from outer edges of the gate dielectric nor a source extension region in the substrate, wherein the source extension region is between the source and drain regions and extends towards the drain region from the source region.
Fig. 4 of Amari teaches where inner edges of a source region (Item 112Hs) and a drain region (Item 112Hd) are spaced apart from outer edges of a gate dielectric (Item 111z) and a source extension region (Item 112Ls) in a substrate (Item 101), wherein the source extension region (Item 112Ls) is between the source (Item 112Hs) and drain regions (Item 112Hd) and extends towards the drain region (Item 112Hd) from the source region (Item 112Hs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have inner edges of the source region and the drain region be spaced apart from outer edges of the gate dielectric and a source extension region in the substrate, wherein the source extension region is between the source and drain regions and extends towards the drain region from the source region because the source and drain extension regions have a lower dopant concentration than the source and drain regions which allows for more efficient movement of charge in the device (Amari Paragraph 0074).
 Lindsay does not teach wherein the top surfaces of the gate dielectric layer are level with a top surface of the source extension region.
However, Lindsay teaches where a top surface of the source and drain region is a top surface of the substrate and Amari teaches where a top surface of the source extension region and a top surface of the drain extension region is a top surface of the substrate. 
Therefore, when the teaching of the source and drain extension regions in Amari is applied to Lindsay, the top surfaces of the gate dielectric layer will be level with a top surface of the source extension region.    
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2007/0007571) hereinafter “Lindsay” in view of Amari et al. (US 2011/0156136) hereinafter “Amari” and in further view of Chowdhury et al. (US 2018/0248013) hereinafter “Chowdhury”.
Regarding claim 10, the combination of Lindsay and Amari teaches all of the elements of the claimed invention as stated above.
Fig. 4 of Amari further teaches a source extension region (Item 112Ls) extends from a first bottom portion of the gate dielectric layer (Item 111z) to a side surface of the source region (Item 112Hs) and a drain extension region (Item 112Ld) extending from a second bottom portion of the gate dielectric layer (Item 111z) to a side surface of the drain region (Item 112Ld). 
Lindsay does not teach where the source extension region extends to a bottom surface of the source region nor where the drain extension region extends to a bottom surface of the drain region nor, where a portion of the doped region separates the source extension region and the drain extension region.
Fig. 14 of Chowdhury teaches a semiconductor device where a source extension region (Item 32S) extends from a bottom portion of a gate dielectric layer (Item 50A) to a bottom surface of a source region (Item 34S) and where a drain extension region (Item 32D) extends from a bottom portion of the gate dielectric layer (Item 50A) to a bottom surface of the drain region (Item 34D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the source extension region taught by the combination of Lindsay and Amari extend to a bottom surface of the source region of Lindsay, and have the drain extension region taught by the combination of  Lindsay and Amari extend to a bottom surface of the drain region of Lindsay, as taught by Chowdhury, because it allows for formation of extended source and drain extension regions (Chowdhury Paragraph 0078 where the bottom surfaces of the source and drain regions are above bottom surfaces of the source extension and drain extension regions, respectively), which improve surface breakdown (Chowdhury Paragraph 0002), using a simpler process and decreased cost (Chowdhury Paragraph 0002). 
When the source and drain extensions are extended to a bottom surface of the gate dielectric layer in Lindsay, a portion of the doped region will separate the source extension region and the drain extension region. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2007/0007571) hereinafter “Lindsay” in view of Amari et al. (US 2011/0156136) hereinafter “Amari” and in further view of Rausch et al. (US 2004/0248348) hereinafter “Rausch”.
Regarding claim 12, the combination of Fig. 7 of Lindsay and Amari teaches all of the elements of the claimed invention as stated above except where the semiconductor device further comprises a third silicide layer arranged over the gate, wherein a top surface of the third silicide layer is coplanar with top surfaces of the sidewall spacers.
Fig. 2M of Rausch teaches a semiconductor device having a recessed gate structure (Combination of Items 44 and 42) and a silicide layer (Item 54) arranged over a gate electrode (Item 44), wherein a top surface of the silicide layer (Item 54) is coplanar with top surfaces of the sidewall spacers (Items 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor device of Wang further comprise a third silicide layer arranged over the gate, wherein a top surface of the third silicide layer is coplanar with top surfaces of the sidewall spacers because the silicide layer over the gate allows for better electrical contact and reduced resistance between a gate electrode and a metal gate contact (Rausch Paragraphs 0003 and 0077).    
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2007/0007571) hereinafter “Lindsay” in view of Amari et al. (US 2011/0156136) hereinafter “Amari” and in further view of Chen et al. (US 2017/0194320) hereinafter “Chen”.
Regarding claim 13, the combination of Lindsay and Amari teaches all of the elements of the claimed invention as stated above. 
Lindsay does not teach where the device further comprises: a low voltage (LV) metal oxide semiconductor field-effect transistor (MOSFET) having a LV gate above a LV gate dielectric layer; wherein the LV gate dielectric thickness has a maximum thickness that is smaller than a maximum thickness of the gate dielectric layer; wherein the LV gate dielectric layer had a topmost surface that is above the topmost surface of the substrate; wherein the LV gate has a first height measured from the topmost surface of the substrate to a topmost surface of the LV gate; and wherein the gate has a second height measured from the topmost surface of the substrate to a topmost surface of the gate, the second height being the same as the first height.
Fig. 18 of Chen teaches a semiconductor device having a high-voltage MOSFET (Item 100) with a recessed gate (Item 140) and a low-voltage (LV) MOSFET (Item 200) having a planar gate (Item 240),  where LV MOSFET (Item 200) has a LV gate (Item 278) above a LV gate dielectric layer (Item 276); wherein the LV gate dielectric (Item 276) thickness has a maximum thickness that is smaller (Paragraph 0003 where the HVMOS gate dielectric is thicker than the LVMOS gate dielectric) than a maximum thickness of a HV MOSFET gate dielectric layer (Item 176); wherein the LV gate dielectric layer (Item 276)  has a topmost surface that is above the topmost surface of a substrate (Item 20); wherein the LV gate (Item 278) has a first height measured from the topmost surface of the substrate (Item 210) to a topmost surface of the LV gate (Item 278); and wherein the HVMOS gate (Item 178) has a second height measured from the topmost surface of the substrate (Item 20) to a topmost surface of the gate (Item 178), the second height being the same as the first height.
It would have been obvious to further include the LVMOSFET of Chen along with the HVMOSFET of Wang, where the LVMOSFET has a LV gate above a LV gate dielectric layer; wherein the LV gate dielectric thickness has a maximum thickness that is smaller than a maximum thickness of the gate dielectric layer; wherein the LV gate dielectric layer had a topmost surface that is above the topmost surface of the substrate; wherein the LV gate has a first height measured from the topmost surface of the substrate to a topmost surface of the LV gate; and wherein the gate has a second height measured from the topmost surface of the substrate to a topmost surface of the gate, the second height being the same as the first height, as taught by Chen, because the presence of a HVMOSFET and an LVMOSFET in a device may be desired in an integrated circuit as different maximum voltages may be required for different components of the integrated circuit (Chen Paragraph 0014) and the thicker gate dielectric layer of the HVMOSFET gate dielectric layer allows the HVMOSFET to sustain high voltages applied between the gate and the drain (Chen Paragraph 0003).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2007/0007571) hereinafter “Lindsay” in view of Amari et al. (US 2011/0156136) hereinafter “Amari” and in further view of Thomas et al. (US 2019/0043952) hereinafter “Thomas”.
Regarding claim 28, Lindsay further teaches an interlayer dielectric (ILD) layer covering the sidewall spacers and the gate (Paragraph 0047). 
The combination of Fig. 7 of Lindsay and Amari teaches all of the elements of the claimed invention as stated above except; a silicide layer atop the gate; and a conductive contact overlying and extending from the silicide layer in the ILD layer; wherein the ILD layer has a first top surface recessed relative to top surfaces of the sidewall spacers between the sidewall spacers, and further has a second top surface recessed relative to the first top surface at a second location directly over the source region.
Fig. 4 of Lindsay teaches where the gate (Item 126) is a semiconductor material (Paragraph 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a silicide atop the gate because silicide facilitates electrical coupling between a conductive contact and semiconductor material (Thomas Paragraph 0050).  
Fig.2 of Thomas teaches an interlayer dielectric (ILD) layer (Item 130) covering sidewall spacers (Item 134) and a gate (Item 110); and a conductive contact (Item 120) overlying and extending from the gate (Item 110) in the ILD layer (Item 130); wherein the ILD layer (Item 130) has a first top surface (See Picture 1 below) recessed relative to top surfaces of the sidewall spacers between the sidewall spacers (Item 134), and further has a second top surface (See Picture 1 below) recessed relative to the first top surface at a second location directly over the source region (Item 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an interlayer dielectric (ILD) layer covering the sidewall spacers and the gate; and a conductive contact overlying and extending from the silicide layer in the ILD layer; wherein the ILD layer has a first top surface recessed relative to top surfaces of the sidewall spacers between the sidewall spacers, and further has a second top surface recessed relative to the first top surface at a second location directly over the source region because the recessed top surfaces allow room for contacts which allows for power to reach the gate and source structures (Thomas Paragraph 0054).  
 Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2007/0007571) hereinafter “Lindsay” in view of Ando et al. (US 2014/0103455) hereinafter “Ando” and in further view of Amari (US 2011/0156136) hereinafter “Amari”.
Regarding claim 30, the combination of Lindsay and Ando teaches all of the elements of the claimed invention as stated above except a source extension region in the substrate and having the same doping type as, but a lesser doping concentration than, the source region, wherein the source extension region extends from the source region to a sidewall of the gate dielectric layer, which is edge to edge with the top surface of the gate dielectric layer, and wherein a top surface of the source extension region is level with the top surface of the gate dielectric layer.
Fig. 4 of Amari teaches a source extension region (Item 112Ls) in a substrate (Item 101) and having the same doping type as, but a lesser doping concentration than, a source region (Item 112Hs), wherein the source extension region (Item 112Ls) extends from the source region (Item 112Hs) to a sidewall of the gate dielectric layer (Item 111z).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a source extension region in the substrate and having the same doping type as, but a lesser doping concentration than, the source region, wherein the source extension region extends from the source region to a sidewall of the gate dielectric layer because the source and drain extension regions have a lower dopant concentration than the source and drain regions which allows for more efficient movement of charge in the device (Amari Paragraph 0074).
Lindsay does not teach where the source extension region is edge to edge with the top surface of the gate dielectric layer nor wherein a top surface of the source extension region is level with the top surface of the gate dielectric layer.
However, Lindsay teaches where a top surface of the source and drain region is a top surface of the substrate and Amari teaches where a top surface of the source extension region and a top surface of the drain extension region is a top surface of the substrate. 
Therefore, when the teaching of the source and drain extension regions in Amari is applied to Lindsay, the source extension region will be edge to edge with the top surface of the gate dielectric layer and the top surfaces of the gate dielectric layer will be level with a top surface of the source extension region.    
Allowable Subject Matter
Claims 1-8 and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach, suggest or motivate one having ordinary skill in the art to have the semiconductor device have the first inner portion covering and directly contacting a first top surface of the gate dielectric and wherein the conductive gate has a width that continuously decreases from the first top surface of the gate dielectric layer to a bottom surface of the conductive gate that directly contacts the gate dielectric layer and that directly faces the source extension region and the drain extension region along with the other limitations of claim 1.
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 12/30/2021, with respect to the previous rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of claim 1 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see Applicant’s REMARKS, filed 12/30/2021, with respect to the rejection(s) of claim(s) 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claim 9 under 35 USC 103 in view of Lindsay and Amari.
Applicant’s arguments, see Applicant’s REMARKS, filed 12/30/2021, with respect to the rejection(s) of claim(s) 21-26 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 21, 22 and 24 under 35 USC 103 in view of Lindsay and Ando. Claims 23, 25 and 26 were cancelled such that no further consideration was needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891